Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”), dated as of
[                    ], is by and between Citizens, Inc., a Colorado corporation
(the “Company”), and [                    ] (the “Indemnitee”).

WHEREAS Indemnitee is a non-director officer of the Company;

WHEREAS, in light of the potential for continued changes in the Company’s
ongoing business model, the Company and Indemnitee each recognize the increased
risk of litigation and other claims being asserted against officers of the
Company;

WHEREAS the board of directors of the Company (the “Board”) is concerned that
the risk of litigation may cause some current officers to consider leaving their
jobs and otherwise have an adverse effect on the Company’s ability to attract
and retain qualified officers to lead the Company through its business
transition; and

WHEREAS the Board believes that expansion of advancement and indemnity rights to
non-director officers beyond what is currently available under the bylaws of the
Company is necessary, proper, and advisable to enhance the ability of the
Company to attract and retain the most capable officers, and is therefore in the
best interests of the Company; and

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Board has amended the bylaws of the Company, to the extent required, to
authorize the indemnification of non-director officers, and the advancement of
expenses thereto, to the fullest extent authorized or permitted by Colorado law;
and

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability to procure Indemnitee’s [continued]
service as an officer of the Company and enhance Indemnitee’s ability to serve
the Company effectively, and to provide that protection pursuant to express
contractual rights (intended to be enforceable irrespective of, among other
things, any amendment to the Company’s certificate of incorporation or bylaws
(collectively, the “Constituent Documents”), any change in the composition of
the Board or any change in control or business combination transaction relating
to the Company), the Company wishes to provide in this Agreement for the
indemnification of, and the advancement of Expenses (as defined in Section 1(f)
below) to, Indemnitee as set forth in this Agreement and for the [continued]
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies.

NOW, THEREFORE, in consideration of the foregoing and the Indemnitee’s agreement
to [continue to] provide services to the Company, the parties agree as follows:

1.    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

(a)    “Beneficial Owner” has the meaning given to the term “beneficial owner”
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).



--------------------------------------------------------------------------------

(b)    “Claim” means:

(i)    any threatened, pending or completed action, suit, proceeding, or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law or regulation, and/or any appeal therefrom; or

(ii)    any formal or informal inquiry, hearing, or investigation that the
Indemnitee determines could reasonably be expected to lead to the institution of
any such action, suit, proceeding, or alternative dispute resolution mechanism.

(c)    “Court” shall have the meaning ascribed to it in Section 20 below.

(d)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Claim in respect of which indemnification is sought by
Indemnitee.

(e)    “Expenses” means any and all costs and expenses, including attorneys’ and
experts’ fees, court costs, transcript costs, travel expenses, duplicating,
printing and binding costs, telephone charges, and all other costs and expenses
incurred in connection with investigating, defending, being a witness in, or
participating in, or preparing to defend, be a witness in, or participate in,
any Claim. Expenses also shall include (i) Expenses incurred in connection with
any appeal resulting from any Claim, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent and (ii) for purposes of Section 23 only,
Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement, by
litigation or otherwise. Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.
The parties agree that for the purposes of any advancement of Expenses for which
Indemnitee has made written demand to the Company in accordance with this
Agreement, all Expenses included in such demand that are certified by affidavit
of Indemnitee’s counsel as being reasonable shall be presumed conclusively to be
reasonable.

(f)    “Expense Advance” means any payment of Expenses advanced to Indemnitee by
the Company pursuant to Section 4 or Section 23.

(g)    “Indemnifiable Event” means any event or occurrence, whether occurring
before, on, or after the date of this Agreement, arising from or in connection
with or otherwise related to the fact that Indemnitee is or was a director,
officer, employee, or agent of the Company or any subsidiary of the Company, or
is or was serving at the request of the Company as a director, officer,
employee, member, manager, trustee, or agent of any other corporation, limited
liability company, partnership, joint venture, trust, or other entity or
enterprise (collectively with the Company, “Enterprise”) or by reason of any
action or inaction (or alleged action or inaction) by Indemnitee in any such
capacity (whether or not serving in such capacity at the time any Loss is
incurred for which indemnification can be provided under this Agreement).

 

2



--------------------------------------------------------------------------------

(h)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently performs, nor
in the past three years has performed, services for either: (i) the Company or
Indemnitee (other than in connection with matters concerning Indemnitee under
this Agreement or of other indemnitees under similar agreements) or (ii) any
other party to the Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

(i)    “Losses” means any and all Expenses, losses, damages, liabilities,
judgments, penalties, fines (including any excise tax assessed with respect to
an employee benefit plan), amounts paid or payable in settlement, and any
interest charges imposed in respect of any thereof, including any interest,
assessments, any federal, state, local or foreign taxes imposed as a result of
the actual or deemed receipt of any payments under this Agreement, and all other
charges paid or payable in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness or participate in, any Claim.

(j)    “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity, or other entity and includes the meaning set
forth in Sections 13(d) and 14(d) of the Exchange Act.

(k)    “Proper Group Determination” means a determination by the Board via a
majority vote of those present at a meeting at which a quorum is present, which
quorum shall consist of Disinterested Directors. If a quorum cannot be obtained,
the Proper Group Determination shall be made by a majority vote of a committee
of the Board that has been designated by the Board, which committee shall
consist of two or more Disinterested Directors, except that directors who are
parties to the proceeding may participate in the designation of Disinterested
Directors for the committee. Finally, if such a quorum of the Board cannot be
obtained and such a committee cannot be established, or even if a quorum is
obtained or the committee is designated and a majority of the directors
constituting such quorum or committee so directs, the Proper Group Determination
shall be made: (i) by Independent Counsel selected in the manner contemplated by
the first two sentences of this definition of Proper Group Determination, or if
such a quorum of the full Board cannot be obtained and such a committee cannot
be established, by Independent Counsel selected by a majority vote of the full
Board (including directors who are parties to the action) or (ii) by the
shareholders.

(l)    “Standard of Conduct Determination” shall have the meaning ascribed to it
in Section 8(b) below.

2.    Services to the Company. Indemnitee agrees to serve as an officer of the
Company for so long as Indemnitee is duly elected or appointed or until
Indemnitee tenders his or her resignation or is no longer serving in such a
capacity. This Agreement shall not be deemed

 

3



--------------------------------------------------------------------------------

an employment agreement between the Company (or any of its subsidiaries or
Enterprise) and Indemnitee. Indemnitee specifically acknowledges that his or her
service to the Company or any of its subsidiaries or Enterprise is at will and
Indemnitee may be discharged at any time for any reason, with or without cause,
except as otherwise may be provided in any written employment agreement between
Indemnitee and the Company (or any of its subsidiaries or Enterprise), other
applicable formal severance policies duly adopted by the Board or, with respect
to service as an officer of the Company, by the Company’s Constituent Documents
or Colorado law. This Agreement shall continue in force after Indemnitee has
ceased to serve as an officer of the Company or, at the request of the Company,
of any of its subsidiaries or Enterprise, as provided in Section 11 hereof.

3.    Indemnification. Subject to Section 8 and Section 9 of this Agreement, if
Indemnitee at any time was or is or becomes a party to, witness in, or
participant in, or is threatened to be made a party to, witness in, or
participant in, any Claim or Claims by reason of or arising in whole or in part
out of any Indemnifiable Event, including, without limitation, any Claims
brought by or in the right of the Company, Claims brought by third parties, and
Claims in which the Indemnitee is solely a witness, the Company shall indemnify
Indemnitee, and hold Indemnitee harmless, from and against any and all Losses
incurred by Indemnitee as a result of, or otherwise in connection with, such
Claim or Claims, in each and any case to the fullest extent authorized or
permitted by the laws of the State of Colorado. For the avoidance of doubt, “the
fullest extent authorized or permitted by the laws of the State of Colorado”
shall include, but not be limited to: (i) the fullest extent authorized or
permitted by the Colorado Business Corporation Act (the “Act”) as in effect on
the date hereof; and (ii) the fullest extent authorized or permitted by any
amendments to or replacements of the Act adopted after the date of this
Agreement and any change in judicial interpretation of the Act which occurs
after the date of this Agreement, in each case, that increases the extent to
which a corporation may indemnify its non-director officers; provided that no
change in the Act, by way of amendment, replacement, judicial interpretation, or
otherwise, shall have the effect of reducing the benefits available to the
Indemnitee hereunder under Colorado Law as in effect on the date hereof or as
such benefits may subsequently be increased as a result of any amendment,
replacement, judicial interpretation, or other change.

4.    Advancement of Expenses. Indemnitee shall have the right to advancement by
the Company, prior to the final disposition of any Claim by final adjudication
to which there are no further rights of appeal, of any and all Expenses actually
and reasonably paid or incurred by Indemnitee in connection with any Claim by
reason of or arising out of an Indemnifiable Event, in each and any case to the
fullest extent authorized or permitted by the laws of the State of Colorado.
Without limiting the generality or effect of the foregoing, within ten days
after any request by Indemnitee, the Company shall, in accordance with such
request, (a) pay such Expenses on behalf of Indemnitee, (b) advance to
Indemnitee funds in an amount sufficient to pay such Expenses, or (c) reimburse
Indemnitee for such Expenses. In connection with any request for Expense
Advances, Indemnitee shall provide such supporting documentation as the Company
may reasonably request but shall not be required to provide any documentation or
information to the extent that the provision thereof would undermine or
otherwise jeopardize attorney-client privilege. Execution and delivery to the
Company of this Agreement by Indemnitee constitutes an irrevocable undertaking
by Indemnitee to repay any amounts paid, advanced or reimbursed by the Company
pursuant to this Section 4 in respect of Expenses

 

4



--------------------------------------------------------------------------------

relating to, arising out of or resulting from any Claim in respect of which it
shall be determined, pursuant to Section 8, following the final disposition of
such Claim, that Indemnitee is not entitled to indemnification hereunder. No
other form of undertaking shall be required other than the execution of this
Agreement. Indemnitee’s obligation to reimburse the Company for Expense Advances
shall be unsecured and shall be accepted without reference to Indemnitee’s
financial ability to make repayment. No interest shall be charged thereon.

5.    Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Losses in
respect of a Claim related to an Indemnifiable Event but not for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

6.    Notification and Defense of Claims.

(a)    Notification of Claims. Indemnitee shall notify the Company in writing as
soon as practicable of any Claim which could relate to an Indemnifiable Event or
for which Indemnitee could seek Expense Advances, including a brief description
(based on the information then available to Indemnitee) of the nature of, and
the facts underlying, such Claim. The failure by Indemnitee to timely notify the
Company hereunder shall not relieve the Company from any liability hereunder
unless the Company’s ability to participate in the defense of such claim was
materially and adversely affected by such failure; however, the Company shall
not be liable to indemnify Indemnitee under this Agreement with respect to any
judicial award in a Claim related to an Indemnifiable Event if the Company was
not given a reasonable opportunity to participate at its expense in the defense
of such action. If at the time of the receipt of such notice, the Company has
directors’ and officers’ liability insurance in effect under which coverage for
Claims related to Indemnifiable Events is potentially available, the Company
shall use reasonable efforts to give prompt written notice to the applicable
insurers in accordance with the procedures set forth in the applicable policies.
The Company shall provide to Indemnitee a copy of such notice delivered to the
applicable insurers, and copies of all subsequent correspondence between the
Company and such insurers regarding the Claim, in each case substantially
concurrently with the delivery or receipt thereof by the Company.

(b)    Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event at its own expense and,
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election to assume the
defense of any such Claim, the Company shall not be liable to Indemnitee under
this Agreement or otherwise for any Expenses subsequently directly incurred by
Indemnitee in connection with Indemnitee’s defense of such Claim other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ its own legal counsel in such Claim, but all
Expenses related to such counsel incurred after notice from the Company of its
assumption of the defense shall be at Indemnitee’s own expense; provided,
however, that if (i) Indemnitee’s employment of its own legal counsel has been
authorized by the Company, (ii) Indemnitee has reasonably determined that there
may be a conflict of interest between Indemnitee and the Company in the defense
of such Claim,

 

5



--------------------------------------------------------------------------------

or (iii) the Company shall not in fact have employed counsel to assume the
defense of such Claim, then Indemnitee shall be entitled to retain its own
separate counsel (but not more than one law firm plus, if applicable, local
counsel in respect of any such Claim) and all Expenses related to such separate
counsel shall be borne by the Company.

7.    Procedure upon Application for Indemnification. In order to obtain
indemnification pursuant to this Agreement, Indemnitee shall submit to the
Company a written request therefor, including in such request such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Claim, provided that
documentation and information need not be so provided to the extent that
provision thereof would undermine or otherwise jeopardize attorney-client
privilege. Indemnification shall be made insofar as the Company determines
Indemnitee is entitled to indemnification in accordance with Section 8 below.

8.    Determination of Right to Indemnification.

(a)    Indemnification for Successfully-Defended Claims; Indemnification as a
Witness.

(i)    To the extent that Indemnitee shall have been successful, on the merits
or otherwise, in defense of any Claim relating to an Indemnifiable Event or any
portion thereof or in defense of any issue or matter therein, including without
limitation dismissal without prejudice, Indemnitee shall be indemnified against
all Losses relating to such Claim in accordance with Section 3 to the fullest
extent authorized or permitted by the laws of the State of Colorado, and no
Standard of Conduct Determination (as defined in Section 8(b)) shall be
required.

(ii)    To the extent that Indemnitee’s involvement in a Claim relating to an
Indemnifiable Event is to prepare to serve and serve as a witness, and not as a
party, the Indemnitee shall be indemnified against all Losses incurred in
connection therewith to the fullest extent authorized or permitted by the laws
of the State of Colorado and no Standard of Conduct Determination (as defined in
Section 8(b)) shall be required.

(b)    Standard of Conduct Determination. To the extent that the provisions of
Section 8(a) are inapplicable to a Claim related to an Indemnifiable Event that
shall have been finally disposed of, Indemnitee shall be indemnified against all
Losses relating to such Claim in accordance with Section 3, to the fullest
extent authorized or permitted by the laws of the State of Colorado, provided
that any determination of whether Indemnitee has satisfied any applicable
standard of conduct under Colorado law that is a legally required condition to
indemnification of Indemnitee hereunder against Losses relating to such Claim,
and any determination that Expense Advances in respect of such Claim must be
repaid to the Company (in either case, a “Standard of Conduct Determination”),
shall be made by Proper Group Determination.

 

6



--------------------------------------------------------------------------------

(c)    To the fullest extent authorized or permitted by the laws of the State of
Colorado, the Company shall indemnify and hold harmless Indemnitee from and
against and, if requested by Indemnitee, shall advance to Indemnitee, within ten
days of such request, any and all Expenses incurred by Indemnitee in cooperating
with the person or persons making such Standard of Conduct Determination.

(d)    Making the Standard of Conduct Determination. The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 8(b) to be made as promptly as practicable. If the person or
persons designated to make the Standard of Conduct Determination under
Section 8(b) shall not have made a determination within 30 days after the later
of (A) receipt by the Company of a written request from Indemnitee for
indemnification pursuant to Section 7 (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, then, to the fullest extent
authorized or permitted by the laws of the State of Colorado, Indemnitee shall
be deemed to have satisfied the applicable standard of conduct; provided that
such 30 day period may be extended for a reasonable time, not to exceed an
additional 30 days, if the person or persons making such determination in good
faith requires such additional time to obtain or evaluate information relating
thereto. Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of any
Claim.

(e)    Payment of Indemnification. If, in regard to any Losses:

(i)    Indemnitee shall be entitled to indemnification pursuant to Section 8(a);
or

(ii)    no Standard Conduct Determination is legally required as a condition to
the indemnification of Indemnitee hereunder; or

(iii)    it is determined pursuant to Section 8(b) that Indemnitee has satisfied
the applicable standard of conduct required as a condition to indemnification
under Colorado Law (or Indemnitee is deemed to have satisfied such applicable
standard of conduct pursuant to Section 8(d));

then the Company shall pay to Indemnitee, within ten days after the later of
(A) the Notification Date or (B) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) is satisfied, an amount equal
to such Losses.

(f)    Selection of Independent Counsel for Standard of Conduct Determination.
If a Proper Group Determination is to be made by Independent Counsel pursuant to
Section 1(l), the Company shall give written notice to Indemnitee advising him
or her of the identity of the Independent Counsel so selected. Indemnitee may,
within five days after receiving written notice of selection from the Company,
deliver to the Company a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not satisfy the

 

7



--------------------------------------------------------------------------------

criteria set forth in the definition of “Independent Counsel” in Section 1(i),
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person or firm so selected
shall act as Independent Counsel. If such written objection is properly and
timely made and substantiated, (i) the Independent Counsel so selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit; and (ii) the Company
may, at its option, select an alternative Independent Counsel and give written
notice to Indemnitee advising such other party of the identity of the
alternative Independent Counsel so selected, in which case the provisions of the
two immediately preceding sentences, the introductory clause of this sentence
and numbered clause (i) of this sentence shall apply to such subsequent
selection and notice. If applicable, the provisions of clause (ii) of the
immediately preceding sentence shall apply to successive alternative selections.
If no Independent Counsel that is permitted under the foregoing provisions of
this Section 8(f) to make the Proper Group Determination shall have been
selected within 20 days after the Company gives its initial notice pursuant to
the first sentence of this Section 8(f) or Indemnitee gives its initial notice
pursuant to the second sentence of this Section 8(f), as the case may be, either
the Company or Indemnitee may petition the Court to resolve any objection which
shall have been made by the Company or Indemnitee to the other’s selection of
Independent Counsel and/or to appoint as Independent Counsel a person to be
selected by the Court or such other person as the Court shall designate, and the
person or firm with respect to whom all objections are so resolved or the person
or firm so appointed will act as Independent Counsel. In all events, the Company
shall pay all of the reasonable fees and expenses of the Independent Counsel
incurred in connection with any Proper Group Determination by Independent
Counsel.

(g)    Presumptions and Defenses.

(i)    Indemnitee’s Entitlement to Indemnification. In making any Proper Group
Determination with eligibility of Indemnitee under Colorado law to be
indemnified and/or receive Expense Advances hereunder, the person or persons
making such determination shall presume that Indemnitee has satisfied the
applicable standard of conduct and is entitled to indemnification and/or Expense
Advances, and the Company shall have the burden of proof to overcome that
presumption and establish that Indemnitee is not so entitled. Any such Proper
Group Determination that is adverse to Indemnitee may be challenged by the
Indemnitee in the Court. No determination by the Company (including by its
directors or any Independent Counsel) that Indemnitee has not satisfied any
applicable standard of conduct for indemnification or Expense Advances may be
used as a defense to any legal proceedings brought by Indemnitee to secure
indemnification or Expense Advances by the Company hereunder or to create a
presumption that Indemnitee has not met any applicable standard of conduct.

(ii)    Reliance as a Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good

 

8



--------------------------------------------------------------------------------

faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board or
by any other Person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to Indemnitee for purposes of determining
the right to indemnity hereunder.

(iii)    No Other Presumptions. For purposes of this Agreement, the termination
of any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or have any particular belief, or that indemnification
hereunder is otherwise not permitted.

(iv)    Defense to Indemnification and Burden of Proof. It shall be a defense to
any action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Losses incurred in
defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed. In connection with any
such action or any related Standard of Conduct Determination, the burden of
proving such a defense or that the Indemnitee did not satisfy the applicable
standard of conduct shall be on the Company.

(v)    Resolution of Claims. The Company acknowledges that a settlement or other
disposition short of final judgment may be successful on the merits or otherwise
for purposes of Section 8(a)(i) if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Claim relating to
an Indemnifiable Event to which Indemnitee is a party is resolved in any manner
other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise for purposes of Section 8(a)(i).
The Company shall have the burden of proof to overcome this presumption.

 

9



--------------------------------------------------------------------------------

9.    Exclusions from Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated to:

(a)    indemnify or advance funds to Indemnitee for Expenses or Losses with
respect to proceedings initiated by Indemnitee (including any proceedings
against the Company or its directors, officers, employees or other indemnitees)
and not by way of defense, except (i) proceedings referenced in Section 23
(unless a court of competent jurisdiction determines that such proceeding was
not made in good faith or was frivolous) and (ii) where the Company has joined
in or the Board has consented to the initiation of such proceedings;

(b)    indemnify Indemnitee if a final decision by a court of competent
jurisdiction (which final decision is not subject to appeal) determines that
such indemnification is prohibited by applicable law;

(c)    indemnify Indemnitee for the disgorgement of profits arising from the
purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, or any similar successor statute; or

(d)    indemnify or advance funds to Indemnitee for Indemnitee’s reimbursement
to the Company of any bonus or other incentive-based or equity-based
compensation previously received by Indemnitee or payment of any profits
realized by Indemnitee from the sale of securities of the Company, as required
in each case under the Exchange Act (including any such reimbursements under
Section 304 of the Sarbanes-Oxley Act of 2002 in connection with an accounting
restatement of the Company or the payment to the Company of profits arising from
the purchase or sale by Indemnitee of securities in violation of Section 306 of
the Sarbanes-Oxley Act or under any rules or regulations related to clawbacks of
compensation adopted pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act).

10.    Settlement of Claims. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any threatened or pending
Claim related to an Indemnifiable Event effected without the Company’s prior
written consent, which shall not be unreasonably withheld. The Company shall not
settle any Claim related to an Indemnifiable Event in any manner that would
impose any Losses on the Indemnitee without the Indemnitee’s prior written
consent.

11.    Duration. All agreements and obligations of the Company contained herein
shall continue during the period that Indemnitee is an officer or employee of
the Company (or is serving at the request of the Company as a director, officer,
employee, member, trustee or agent of another Enterprise) and shall continue
thereafter (i) so long as Indemnitee may be subject to any possible Claim
relating to an Indemnifiable Event (including any rights of appeal thereto) and
(ii) throughout the pendency of any proceeding (including any rights of appeal
thereto) commenced by Indemnitee to enforce or interpret his or her rights under
this Agreement, even if, in either case, he or she may have ceased to serve in
such capacity at the time of any such Claim or proceeding.

12.    Non-Exclusivity. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have under the Constituent Documents, the
Act, any other contract or otherwise (collectively, “Other Indemnity
Provisions”); provided, however, that (a) to the

 

10



--------------------------------------------------------------------------------

extent that Indemnitee otherwise would have any greater right to indemnification
under any Other Indemnity Provision, Indemnitee will be deemed to have such
greater right hereunder and (b) to the extent that any change is made to any
Other Indemnity Provision which permits any greater right to indemnification
than that provided under this Agreement as of the date hereof, Indemnitee will
be deemed to have such greater right hereunder. The Company will not adopt any
amendment to any of the Constituent Documents the effect of which would be to
deny, diminish or encumber Indemnitee’s right to indemnification under this
Agreement or any Other Indemnity Provision.

13.    Liability Insurance. For the duration of Indemnitee’s service as an
officer, director, agent, or employee of the Company or any subsidiary of the
Company, and thereafter for so long as Indemnitee shall be subject to any
pending Claim relating to an Indemnifiable Event, the Company shall use
commercially reasonable efforts (taking into account the scope and amount of
coverage available relative to the cost thereof) to continue to maintain in
effect policies of directors’ and officers’ liability insurance providing
coverage that is appropriate in the good faith determination of a majority of
the Board. Prior to the termination of any such insurance policy, if the Company
would otherwise have no insurance policy then in place that would cover
Indemnitee for any Claims that might thereafter be made with respect to
Indemnifiable Events occurring while Indemnitee was an officer, director, agent,
or employee of the Company or any subsidiary of the Company, the Company shall
use commercially reasonable efforts (taking into account the scope and amount of
coverage available relative to the cost thereof) to obtain run-off or “tail”
coverage with respect to all Claims covered by any policies of directors’ and
officers’ liability insurance obtained by the Company pursuant to the preceding
sentence, to extend the discovery or reporting period for such Claims through
the six-year period following any Indemnifiable Event to which any such Claim
relates. In all policies of directors’ and officers’ liability insurance
maintained by the Company, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits as are provided to
the most favorably insured of the Company’s officers or directors by such
policy. Upon request, the Company will provide to Indemnitee copies of all
directors’ and officers’ liability insurance applications, binders, policies,
declarations, endorsements and other related materials.

14.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Losses to the
extent Indemnitee has otherwise received payment under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise of the amounts
otherwise indemnifiable by the Company hereunder.

15.    Subrogation. In the event of payment to Indemnitee under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee. Indemnitee shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.

16.    Amendments. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be binding unless in the
form of a writing signed by the party

 

11



--------------------------------------------------------------------------------

against whom enforcement of the waiver is sought, and no such waiver shall
operate as a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver. Except as specifically
provided herein, no failure to exercise or any delay in exercising any right or
remedy hereunder shall constitute a waiver thereof.

17.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all, substantially all, or a substantial part of
the business and/or assets of the Company), assigns, spouses, heirs and personal
and legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part of the business and/or assets of
the Company, by written agreement in form and substances satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

18.    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any portion thereof) are held
by a court of competent jurisdiction to be invalid, illegal, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law. Upon any such determination that any term or
other provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

19.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be duly given if delivered by hand,
against receipt, or mailed, by postage prepaid, certified or registered mail:

(a)    if to Indemnitee, to the address set forth on the signature page hereto.

(b)    if to the Company, to:

Citizens, Inc.

Attn: General Counsel

2900 Esperanza Crossing, 2nd Floor

Austin, Texas 78758

Telephone: (512) 837-7100

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.

20.    Governing Law and Forum. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Colorado
applicable to contracts made and to be performed in such state without giving
effect to its principles of conflicts of laws. The Company and Indemnitee hereby
irrevocably and unconditionally: (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the

 

12



--------------------------------------------------------------------------------

federal and state courts located in Travis County, Texas, as applicable (the
“Courts”) and not in any other state or federal court in the United States,
(b) consent to submit to the jurisdiction of the Courts for purposes of any
action or proceeding arising out of or in connection with this Agreement, and
(c) waive, and agree not to plead or make, any claim that the Court lacks venue
or that any such action or proceeding brought in the Court has been brought in
an improper or inconvenient forum.

21.    Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.

22.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement.

23.    Indemnification for Expenses in Enforcing Rights. To the fullest extent
authorized or permitted by the laws of the State of Colorado, the Company shall
also indemnify against, and, if requested by Indemnitee, shall advance to
Indemnitee subject to and in accordance with Section 4, any Expenses actually
and reasonably paid or incurred by Indemnitee in connection with any action or
proceeding by Indemnitee for (a) indemnification or reimbursement or advance
payment of Expenses by the Company under any provision of this Agreement or any
Other Indemnity Provisions relating to Claims relating to Indemnifiable Events,
and/or (b) recovery under any directors’ and officers’ liability insurance
policies from time to time maintained or required to be maintained by the
Company. However, if Indemnitee is ultimately determined not to be entitled to
such indemnification or insurance recovery, as the case may be, then all amounts
advanced under this Section 23 shall be repaid.

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CITIZENS, INC. By:  

 

Name:   Title:  

INDEMNITEE

By:  

 

Name:   Address:  

 

 

 

 

14